Bronson, J.
The Warren Consolidated Schools Board of Education by resolution determined that there was a need to take land for the erection of a new school. The school board authorized its attorney to commence proceedings in accordance with its resolution. On May 5, 1967, the school board commenced suit.
At a trial before a jury in Macomb County Circuit Court, petitioner was awarded a parcel of property. The price to be paid by way of compensation for the taking was determined at $7,500 per acre. Respondent appeals that decision and the denial of his motion for a new trial.
Respondent contends that the school board should have proceeded under MCLA § 340.711 (Stat Ann 1968 Rev § 15.3711), known as the School Code of 1955. Petitioner argues that, while the School Code of 1955 could have been followed, petitioner had a *454valid alternative and did in fact so act under MCLA § 213.21 et seq. (Stat Ann 1958 Rev § 8.11 et seq.), the state agencies act. This issue is crucial, for under the state agencies act there is no requirement that a good faith offer to purchase he made prior to condemnation. In the instant case no such offer was in fact made by the school board.
We find that petitioner could properly proceed under the state agencies act. See Union School District of the City of Jackson v. Starr Commonwealth for Boys (1948), 322 Mich 165.
At trial, the verdict roll was presented to the jury in the form prepared by petitioner’s attorney. The form of verdict submitted to the jury required them to assess the total amount of compensation to be paid each of the respondents. The jury returned a verdict with an acreage price for each parcel but no total award. Respondent contends that the verdict returned was erroneous in that it did not follow either the instructions of the court, the form of the verdict to follow, or the requirements of statute, MCLA § 213.31 (Stat Ann 1958 Rev § 8.21).
The respondent failed to make timely objection to the jury instructions at trial. Objections are waived under GCR 1963, 516.2 if not timely raised.
Respondent further contends that there was a burden on the petitioner to show the necessity for this taking and that that burden was never carried. Competent evidence regarding the necessity for a condemnation was offered. The finding of fact by the jury was sustained by the evidence, and thus it will not be disturbed on appeal. Department of Conservation v. Connor (1947), 316 Mich 565.
Affirmed. No costs.
T. M. Burns, J. concurred.